
	

114 HR 766 : Financial Institution Customer Protection Act of 2016
U.S. House of Representatives
2016-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 766
		IN THE SENATE OF THE UNITED STATES
		February 8, 2016Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To provide requirements for the appropriate Federal banking agencies when requesting or ordering a
			 depository institution to terminate a specific customer account, to
			 provide for additional requirements related to subpoenas issued under the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989, and
			 for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Financial Institution Customer Protection Act of 2016. 2.Requirements for deposit account termination requests and orders (a)Termination requests or orders must be material (1)In generalAn appropriate Federal banking agency may not formally or informally request or order a depository institution to terminate a specific customer account or group of customer accounts or to otherwise restrict or discourage a depository institution from entering into or maintaining a banking relationship with a specific customer or group of customers unless—
 (A)the agency has a material reason for such request or order; and (B)such reason is not based solely on reputation risk.
 (2)Treatment of national security threatsIf an appropriate Federal banking agency believes a specific customer or group of customers is, or is acting as a conduit for, an entity which—
 (A)poses a threat to national security; (B)is involved in terrorist financing;
 (C)is an agency of the government of Iran, North Korea, Syria, or any country listed from time to time on the State Sponsors of Terrorism list;
 (D)is located in, or is subject to the jurisdiction of, any country specified in subparagraph (C); or (E)does business with any entity described in subparagraph (C) or (D), unless the appropriate Federal banking agency determines that the customer or group of customers has used due diligence to avoid doing business with any entity described in subparagraph (C) or (D),
					such belief shall satisfy the requirement under paragraph (1).(b)Notice requirement
 (1)In generalIf an appropriate Federal banking agency formally or informally requests or orders a depository institution to terminate a specific customer account or a group of customer accounts, the agency shall—
 (A)provide such request or order to the institution in writing; and (B)accompany such request or order with a written justification for why such termination is needed, including any specific laws or regulations the agency believes are being violated by the customer or group of customers, if any.
 (2)Justification requirementA justification described under paragraph (1)(B) may not be based solely on the reputation risk to the depository institution.
				(c)Customer notice
 (1)Notice requiredExcept as provided under paragraph (2), if an appropriate Federal banking agency orders a depository institution to terminate a specific customer account or a group of customer accounts, the depository institution shall inform the customer or customers of the justification for the customer’s account termination described under subsection (b).
 (2)Notice prohibited in cases of national securityIf an appropriate Federal banking agency requests or orders a depository institution to terminate a specific customer account or a group of customer accounts based on a belief that the customer or customers pose a threat to national security, or are otherwise described under subsection (a)(2), neither the depository institution nor the appropriate Federal banking agency may inform the customer or customers of the justification for the customer’s account termination.
 (d)Reporting requirementEach appropriate Federal banking agency shall issue an annual report to the Congress stating— (1)the aggregate number of specific customer accounts that the agency requested or ordered a depository institution to terminate during the previous year; and
 (2)the legal authority on which the agency relied in making such requests and orders and the frequency on which the agency relied on each such authority.
 (e)DefinitionsFor purposes of this section: (1)Appropriate Federal banking agencyThe term appropriate Federal banking agency means—
 (A)the appropriate Federal banking agency, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
 (B)the National Credit Union Administration, in the case of an insured credit union. (2)Depository institutionThe term depository institution means—
 (A)a depository institution, as defined under section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
 (B)an insured credit union. 3.Amendments to the Financial Institutions Reform, Recovery, and Enforcement Act of 1989Section 951 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1833a) is amended—
 (1)in subsection (c)(2), by striking affecting a federally insured financial institution and inserting against a federally insured financial institution or by a federally insured financial institution against an unaffiliated third person; and
 (2)in subsection (g)— (A)in the header, by striking subpoenas and inserting investigations; and
 (B)by amending paragraph (1)(C) to read as follows:  (C)summon witnesses and require the production of any books, papers, correspondence, memoranda, or other records which the Attorney General deems relevant or material to the inquiry, if the Attorney General—
 (i)requests a court order from a court of competent jurisdiction for such actions and offers specific and articulable facts showing that there are reasonable grounds to believe that the information or testimony sought is relevant and material for conducting an investigation under this section; or
 (ii)either personally or through delegation no lower than the Deputy Attorney General, issues and signs a subpoena for such actions and such subpoena is supported by specific and articulable facts showing that there are reasonable grounds to believe that the information or testimony sought is relevant for conducting an investigation under this section..
				
	Passed the House of Representatives February 4, 2016.Karen L. Haas,Clerk
